DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 3 May 2021.
Claims 1, 6, and 7 have been amended.
Claims 1-7 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 May 2021 was filed after the mailing date of the Non-Final Rejection on 4 May 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 3 May 2021 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 6 of their response, “According to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance thereafter), the Applicant respectfully submits that the claims do not recite subject matter that falls within any of the enumerated groupings of abstract 

Applicant’s arguments with respect to claims 1, 6, and 7 with regards to calculating an amount of power utilized, and basing the utilization fee on the difference between the start of charge and end of charge have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, from a communication terminal of a user who utilizes the car sharing, specifying information for specifying the user in a management server configured to manage a public service; setting a fee of a car sharing; transmitting the specifying information to the management server; confirming a state of a contract of the user for the public service according to a response from the management server; deciding provision of an incorporation service to the user based on the state of the contract, the incorporation service incorporating the utilization fee for the car sharing into a utilization fee for the public service; and calculating a utilized power amount, the power amount being calculated from a state of charge of a power storage device mounted on a vehicle used by the user at start of utilization of the car sharing and a SOC of the power storage device at end of utilization of the car sharing, and the utilized power amount being used for setting the utilization fee for the car sharing.
The limitations of receiving specifying information for specifying the user in a management server configured to manage a public service; setting a fee of a car sharing; transmitting the specifying information to the management server; confirming a state of a contract of the user for the public service according to a response from the management server; deciding provision of an incorporation 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite a particular machine used to apply the abstract idea.  The claims do not recite additional elements that transform a particular article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (communication device, communication terminal, processing device, management server, fee setting server, power storage device) as tools to carry out the abstract idea.  In addition, the receiving of information (specifying information from a customer terminal) and transmitting information (specifying information to a management server) is deemed extrasolution activity.  In addition, the management server managing a public service and the utilization being an electric car sharing, are merely further narrowing the field of use by defining the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the transmission and reception of information between parties and their computers is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  The claims are not patent eligible.
The dependent claims 2-5, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or provide significantly more to the abstract idea.  For example, the claims further recite, permitting use of the car rental when the incorporation of 

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 2018/0091930 A1) (hereinafter Jefferies), in view of Hasan et al. (US 2005/0159133 A1) (hereinafter Hasan), in view of Hirose et al. (US 2017/0098176 A1) (hereinafter Hirose), and further in view of Luke et al. (US 2017/0039668 A1) (hereinafter Luke).

With respect to claim 1, Jefferies teaches:
A communication device configured to communicate, via a communication network, with a communication terminal of a user who utilizes electric vehicle car sharing and a management server configured to manage a service (See at least paragraphs 211, 214, 219, 226, and 227 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other).
A processing device configured to set a utilization fee for the car sharing, the processing device including (See at least paragraphs 211, 214, 219, 226, 227, and 228 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other, and wherein the car rental server sets rental fees for vehicles).
A receiving unit configured to receive, from the communication terminal, specifying information for specifying the user in the management server, using the communication device (See at least 211, 214, 219, 226, and 227 which describe a user transmitting their verification information to confirm they have an account with the management server).
A state confirmation unit configured to transmit the specifying information to the management server using the communication device, and confirm a state of a contract of the user for the public service according to a response from the management server (See at least 211, 214, 219, 226, and 227 which describe a user transmitting their verification information to confirm they have an account with the management server, and the management server responding with a confirmation).
A decision unit configured to decide provision of an incorporation service to the user based on the state of the contract (See at least paragraphs 219, 222, 227-229, 233, and 241-243 which describe granting a customer access to a rental vehicle upon confirmation that they have a valid account with a management server).

Jefferies discloses all of the limitations of claim 1 as stated above.  Jefferies does not explicitly disclose the following, however Hasan teaches:
A communication device configured to communicate, via a communication network, with a communication terminal of a user who utilizes a car service and a management server configured to manage a public service (See at least paragraphs 32-35 which describe a customer enrolling in a toll plan (e.g. service), wherein the plan is managed by their wireless service provider).
A state confirmation unit configured to transmit the specifying information to the management server using the communication device, and confirm a state of a contract of the user for the public service according to a response from 
A decision unit configured to decide provision of an incorporation service to the user based on the state of the contract, the incorporation service incorporating the utilization fee for the car service into a utilization fee for the public service (See at least paragraphs 32-25 which describe combining utilization fees for a toll road with a wireless service fee, and billing the customer for both services through the wireless service provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan.  By providing a single bill to a user for booking their car rental, as well as their wireless service, a system would predictably provide increased flexibility to the customers, as they would only have a single bill to pay for multiple services, as well as having a single bill during a billing period.

The combination of Jefferies and Hasan discloses all of the limitations of claim 1 as stated above.  Jefferies and Hasan do not explicitly disclose the following, however Hirose teaches:
A utilized power amount calculation unit configured to calculate a utilized power amount utilized by the user by utilization of the car sharing, the utilized power amount being calculated from a state of charge (SOC) of a power storage device mounted on a vehicle used by the user at start of utilization of the car sharing and a SOC of the power storage device at end of utilization of the car sharing (See at least paragraphs 38 and 51 which describe a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan, with the system and method of a car sharing 

The combination of Jefferies, Hasan, and Hirose discloses all of the limitations of claim 1 as stated above.  Jefferies, Hasan, and Hirose do not explicitly disclose the following, however Luke teaches:
A utilized power amount calculation unit configured to calculate a utilized power amount utilized by the user by utilization of the car sharing, and the utilized power amount being used for setting the utilization fee for the car sharing (See at least paragraph 65 which describe an electric vehicle rental system, wherein the amount of power is utilized during the rental is used to bill the customer for the rental).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the 

With respect to claim 2, the combination of Jefferies, Hasan, Hirose, and Luke disclose all of the limitations of claim 1 as stated above.  In addition, Jefferies teaches:
Wherein the processing device further includes a permission unit, the permission unit being configured to permit utilization of the car sharing when provision of the incorporation service is decided (See at least paragraphs 219, 222, 227-229, 233, and 241-243 which describe granting a customer access to a rental vehicle upon confirmation that they have a valid account with a management server).

With respect to claim 4, Jefferies/Hasan/Hirose/Luke disclose all of the limitations of claim 1 as stated above.  In addition, Jefferies teaches:
Wherein, when the decision unit decides provision of the incorporation service, the decision unit is configured to set identification information for utilizing the 

With respect to claim 5, Jefferies/Hasan/Hirose/Luke disclose all of the limitations of claim 1 as stated above.  In addition, Jefferies teaches:
Wherein the processing device further includes a notification unit configured to notify the communication terminal that provision of the incorporation service is decided (See at least paragraphs 219, 22, 228, 229, and 235 which describe notifying a customer they have been granted a car rental).

With respect to claim 6, Jefferies teaches:
A communication terminal of a user who utilizes electric vehicle car sharing  (See at least paragraphs 211, 214, 219, 226, and 227 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other).
A management server configured to manage a service  (See at least paragraphs 211, 214, 219, 226, and 227 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other).
A fee setting server configured to communicate with the communication terminal and the management server and set a utilization fee for the car sharing (See at least paragraphs 211, 214, 219, 226, 227, and 228 which describe a user device, 
The communication terminal being configured to transmit, to the fee setting server, specifying information for specifying the user in the management server (See at least paragraphs 211, 214, 219, 226, and 227 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other).
Upon acquiring the specifying information from the communication terminal, the fee setting server being configured to transmit the specifying information to the management server; Upon acquiring the specifying information from the fee setting server, the management server being configured to transmit, to the fee setting server, a response for confirming a state of a contract of the user for the public service (See at least 211, 214, 219, 226, and 227 which describe a user transmitting their verification information to confirm they have an account with the management server, and the management server responding with a confirmation).
The fee setting server being configured to decide provision of an incorporation service to the user based on the state of the contract (See at least paragraphs 219, 222, 227-229, 233, and 241-243 which describe granting a customer access to a rental vehicle upon confirmation that they have a valid account with a management server).

Jefferies discloses all of the limitations of claim 6 as stated above.  Jefferies does not explicitly disclose the following, however Hasan teaches:
A management server configured to manage a public service (See at least paragraphs 32-35 which describe a customer enrolling in a toll plan (e.g. service), wherein the plan is managed by their wireless service provider).
Upon acquiring the specifying information from the fee setting server, the management server being configured to transmit, to the fee setting server, a response for confirming a state of a contract of the user for the public service (See at least paragraphs 32-35 which describe a user attempting access to a toll road, wherein the user’s device communicates with the toll service, which then communicates with the wireless provider to confirm the user’s account; wherein if approved, the user is granted access to the tolls).
The fee setting server being configured to decide provision of an incorporation service to the user based on the state of the contract, the incorporation service incorporating the utilization fee for the car service into a utilization fee for the public service (See at least paragraphs 32-25 which describe combining utilization fees for a toll road with a wireless service fee, and billing the customer for both services through the wireless service provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system 

The combination of Jefferies and Hasan discloses all of the limitations of claim 6 as stated above.  Jefferies and Hasan do not explicitly disclose the following, however Hirose teaches:
The server being configured to calculate a utilized power amount utilized by the user by utilization of the car sharing, the utilized power amount being calculated from a state of charge (SOC) of a power storage device mounted on a vehicle used by the user at start of utilization of the car sharing and a SOC of the power storage device at end of utilization of the car sharing (See at least paragraphs 38 and 51 which describe a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a 

The combination of Jefferies, Hasan, and Hirose discloses all of the limitations of claim 6 as stated above.  Jefferies, Hasan, and Hirose do not explicitly disclose the following, however Luke teaches:
The fee setting server being configured to calculate a utilized power amount utilized by the user by utilization of the car sharing, and the utilized power amount being used for setting the utilization fee for the car sharing (See at least paragraph 65 which describe an electric vehicle rental system, wherein the amount of power is utilized during the rental is used to bill the customer for the rental).


With respect to claim 7, Jefferies teaches:
Receiving, from a communication terminal of a user who utilizes the car sharing, specifying information for specifying the user in a management server configured to manage a service (See at least 211, 214, 219, 226, and 227 which describe a 
Transmitting the specifying information to the management server; confirming a state of a contract of the user for the public service according to a response from the management server (See at least 211, 214, 219, 226, and 227 which describe a user transmitting their verification information to confirm they have an account with the management server, and the management server responding with a confirmation).
Deciding provision of an incorporation service to the user based on the state of the contract (See at least paragraphs 219, 222, 227-229, 233, and 241-243 which describe granting a customer access to a rental vehicle upon confirmation that they have a valid account with a management server).

Jefferies discloses all of the limitations of claim 7 as stated above.  Jefferies does not explicitly disclose the following, however Hasan teaches:
Receiving, from a communication terminal of a user who utilizes the car servuce, specifying information for specifying the user in a management server configured to manage a public service (See at least paragraphs 32-35 which describe a customer enrolling in a toll plan (e.g. service), wherein the plan is managed by their wireless service provider).
Transmitting the specifying information to the management server; confirming a state of a contract of the user for the public service according to a response from the management server; and Deciding provision of an incorporation service to the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan.  By providing a single bill to a user for booking their car rental, as well as their wireless service, a system would predictably provide increased flexibility to the customers, as they would only have a single bill to pay for multiple services, as well as having a single bill during a billing period.

The combination of Jefferies and Hasan discloses all of the limitations of claim 7 as stated above.  Jefferies and Hasan do not explicitly disclose the following, however Hirose teaches:
Calculating a utilized power amount utilized by the user by utilization of the car sharing, the utilized power amount being calculated from a state of charge (SOC) of a power storage device mounted on a vehicle used by the user at start of utilization of the car sharing and a SOC of the power storage device at end of utilization of the car sharing (See at least paragraphs 38 and 51 which describe a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan, with the system and method of a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations of Hirose.  By tracking the state of charge of a battery before and after a rental period, a rental management system will predictably 

The combination of Jefferies, Hasan, and Hirose discloses all of the limitations of claim 7 as stated above.  Jefferies, Hasan, and Hirose do not explicitly disclose the following, however Luke teaches:
Calculating a utilized power amount utilized by the user by utilization of the car sharing, and the utilized power amount being used for setting the utilization fee for the car sharing (See at least paragraph 65 which describe an electric vehicle rental system, wherein the amount of power is utilized during the rental is used to bill the customer for the rental).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan, with the system and method of a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jefferies, Hasan, Hirose, and Luke as applied to claim 1 as stated above, and further in view of Shelton et al. (US 2012/01609401 A1) (hereinafter Shelton).

With respect to claim 3, Jefferies/Hasan/Hirose/Luke disclose all of the limitations of claim 1 as stated above.  Hasan teaches:
Wherein the processing device further includes a permission unit; when provision of the incorporation service is decided, the permission unit is configured to permit utilization of the car service utilizing the incorporation service even though the information of the credit card is not registered (See at least paragraphs 32-35 which describe granting a user the ability to use a service (toll service) merely upon confirming that a customer has an account registered, with no need for a credit card).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, 

The combination of Jefferies, Hasan, Hirose, and Luke disclose all of the limitations of claim 3 as stated above.  Jefferies and Hasan do not explicitly disclose the following, however Shelton teaches:
The permission unit being configured to permit utilization of the car service when information of a credit card of the user is registered (See at least paragraphs 58, 60, 73, 81, 82, 103, 106, and 137-140 which describe a user creating an account with their home utility provider, wherein the account has a credit card registered, and using this account to be billed for the consumption of services at a different 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan, with the system and method of a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations of Hirose, with the system and method of an electric vehicle rental system, wherein the amount of power is utilized during the rental is used to bill the customer for the rental of Luke, with the system and method of a user creating an account with their home utility provider, wherein the account has a credit card registered, and using this account to be billed for the consumption of services at a different location, wherein the user account with payment device is confirmed prior to granting the service of Shelton.  By allowing a user to register a credit card with a utilities account, and granting access to services if the credit card is confirmed to be registered, a service .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner

Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628